EXHIBIT 99.2 PENGROWTH ENEGRY CORPORATION BUSINESS ACQUISITION REPORT August 10, 2012 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this business acquisition report, and in certain documents incorporated by reference into this business acquisition report, constitute forward-looking statements and forward-looking information (collectively referred to herein as "forward-looking statements") within the meaning of applicable Canadian securities laws and the United States Private Securities Litigation Reform Act of 1995. Such forward-looking statements relate to future events or future performance. All statements other than statements of historical fact may be forward-looking statements. Such forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "budget", "plan", "continue", "estimate", "expect", "forecast", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions. These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements. Pengrowth Energy Corporation ("Pengrowth") believes the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this business acquisition report should not be unduly relied upon. These forward-looking statements speak only as of the date of this business acquisition report or as of the date specified in the documents incorporated by reference into this business acquisition report, as the case may be. In particular, this business acquisition report, and the documents incorporated by reference herein, contain forward-looking statements pertaining to the following: · the impact of the Arrangement (as defined herein) on Pengrowth's operations, opportunities, financial condition and overall strategy; · the quantity of the reserves associated with the assets acquired pursuant to the Arrangement; and · Pengrowth's future plans with regards to the assets acquired pursuant to the Arrangement. The actual results, performance or achievements of Pengrowth could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this business acquisition report, and in certain documents incorporated by reference into this business acquisition report. These risks include, but are not limited to: · volatility in market prices for oil and natural gas and foreign exchange rates; · operational risks and liabilities inherent in oil and natural gas operations; · uncertainties associated with estimating oil and natural gas reserves; · competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; · incorrect assessments of the value of acquisitions (including the Arrangement); · geological, technical, drilling and processing problems; · changes in general economic, market and business conditions; · the accuracy of oil and gas reserves estimates and estimated production levels as they are affected by exploration and development drilling and estimated decline rates; · the uncertainties in regard to the timing of Pengrowth's exploration and development program; · unforeseen difficulties in integrating the assets acquired pursuant to the Arrangement into Pengrowth's operations; · fluctuations in the costs of borrowing; · political or economic developments; · ability to obtain regulatory approvals; · the occurrence of unexpected events; · supply and demand for oil and natural gas; · productive capacity of wells, anticipated or expected production rates and anticipated dates of commencement of production and timing of results therefrom; · Pengrowth's business and acquisition strategy, the criteria to be considered in connection therewith and the benefits to be derived therefrom; · the results of litigation or regulatory proceedings that may be brought against Pengrowth; and Page 2 · changes in income tax laws or changes in tax laws and incentive programs relating to the oil and gas industry. Statements relating to "reserves" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the reserves described can be profitably produced in the future. With respect to forward-looking statements contained and incorporated by reference in this business acquisition report, Pengrowth has made assumptions regarding, among other things: commodity prices and royalty regimes; availability of skilled labour; timing and amount of capital expenditures; future exchange rates; the price of oil and natural gas; the impact of increasing competition; conditions in general economic and financial markets; access to capital; availability of drilling and related equipment; effects of regulation by governmental agencies; and royalty rates and future operating costs. Pengrowth has included the above summary of assumptions and risks related to forward-looking information provided in this business acquisition report in order to provide investors with a more complete perspective on Pengrowth's current and future operations and such information may not be appropriate for other purposes. Readers are cautioned that the foregoing lists of factors are not exhaustive. The forward-looking statements contained in this business acquisition report, and the documents incorporated by reference herein, are expressly qualified by this cautionary statement. Except as required by applicable securities laws, Pengrowth does not undertake any obligation to publicly update or revise any forward-looking statements. Item 1 - Identity of Reporting Issuer 1.1General – Name, Jurisdiction of Incorporation and Address of Pengrowth Pengrowth is a corporation amalgamated under the Business Corporations Act (Alberta). The head and registered office of Pengrowth is located at 2100, 222 – 3rd Avenue S.W., Calgary, Alberta, Canada, T2P 0B4. 1.2Executive Officer The name of the executive officer of Pengrowth, who is knowledgeable about the significant acquisition and this report is Andrew Grasby, Senior Vice President, General Counsel and Corporate Secretary and his business telephone number is (403) 806-3215. Item 2 - Details of Acquisition 2.1Nature of Assets Acquired On May 31, 2012, Pengrowth completed its previously announced acquisition of NAL Energy Corporation ("NAL"). The acquisition was completed pursuant to a plan of arrangement under the Business Corporations Act (Alberta) (the "Arrangement") pursuant to which Pengrowth acquired all of the issued and outstanding common shares of NAL for consideration of approximately 131 million common shares of Pengrowth (each common share, a "Pengrowth Share"). Concurrent with closing of the Arrangement, Pengrowth paid the amounts owing and outstanding under NAL's credit facility of $219.0 million from funds available under its credit facilities. Under the Arrangement, Pengrowth also assumed all of the covenants and obligations of NAL relating to the principal amount $115,000,000 6.25% Series A Debentures of NAL due December 31, 2014, the principal amount $150,000,000 6.25% Series B Debentures of NAL due March 31, 2017, and the principal amount $79,744,000 6.75% Debentures of NAL due August 31, 2012.On June 1, 2012, Pengrowth made a repurchase offer for the NAL 6.75% Debentures and NAL 6.25% Series A Debentures, at a price equal to 101% of their respective principal amounts plus accrued and unpaid interest and, for the NAL 6.25% Series B Debentures, at a price equal to 100% of the principal amount of the NAL 6.25% Series B Debentures plus accrued and unpaid interest.Each of the offers Page 3 expired on June 22, 2012.$17.1 million of the 6.25% Series A Debentures, $13.2 million of the Series B Debentures and $20.2 million of the 6.75% Debentures were tendered to the repurchase offer. About NAL NAL is a participant in the Canadian upstream oil and gas industry, and is engaged in the acquisition, development, production and sale of crude oil, natural gas and natural gas liquids from pools located in southeastern Saskatchewan, central Alberta, northeastern British Columbia and Lake Erie, Ontario. As a result of the Arrangement, NAL is currently a wholly-owned subsidiary of Pengrowth. A detailed description of the principal properties of NAL, together with related reserves and other oil and gas information is contained in NAL's Annual Information Form dated March 30, 2012 for the year ended December 31, 2011 (the "NAL Annual Information Form") under the heading "Principal Properties" which section from the NAL Annual Information Form is incorporated by reference herein and is available on NAL's profile on SEDAR at www.sedar.com. 2.2Date of Acquisition May 31, 2012. 2.3Consideration Pengrowth acquired all of the issued and outstanding common shares of NAL for consideration consisting of approximately 131 million Pengrowth Shares.Concurrent with closing of the Arrangement, Pengrowth paid the amounts owing and outstanding under NAL's credit facility of $219.0 million from funds available under its credit facility. Under the Arrangement, Pengrowth assumed all of the covenants and obligations of NAL relating to the principal amount $115,000,000 6.25% Series A Debentures of NAL due December 31, 2014, the principal amount $150,000,000 6.25% Series B Debentures of NAL due March 31, 2017, and the principal amount $79,744,000 6.75% Debentures of NAL due August 31, 2012.On June 1, 2012, Pengrowth made a repurchase offer for the NAL 6.75% Debentures and NAL 6.25% Series A Debentures, at a price equal to 101% of their respective principal amounts plus accrued and unpaid interest and, for the NAL 6.25% Series B Debentures, at a price equal to 100% of the principal amount of the NAL 6.25% Series B Debentures plus accrued and unpaid interest.Each of the offers expired on June 22, 2012.$17.1 million of the 6.25% Series A Debentures, $13.2 million of the Series B Debentures and $20.2 million of the 6.75% Debentures were tendered to the repurchase offer. 2.4Effect on Financial Position There are presently no plans or proposals for material changes in Pengrowth's business affairs or the affairs of NAL which may have a significant effect on the results of operating and financial position of Pengrowth. The effect of the Arrangement on Pengrowth's financial performance and financial position is outlined in the financial statements (including pro-forma financial statements) included in this Business Acquisition Report. 2.5Prior Valuations No valuation required by securities legislation or a Canadian stock exchange or market to support the consideration payable by Pengrowth pursuant to the Arrangement has been obtained within the past 12months by Pengrowth or NAL. 2.6Parties to Transaction The Arrangement was not with an "informed person", "associate" or "affiliate" (as each term is defined in securities legislation) of Pengrowth. Page 4 2.7Date of Report This Business Acquisition Report is dated August 10, 2012. Item 3 Financial Statements The following documents containing historical information regarding NAL with the various securities commissions or similar authorities in the jurisdictions where NAL was a reporting issuer and are incorporated into and form part of this business acquisition report and are available on NAL's profile on the SEDAR website at www.sedar.com: 1. the unaudited consolidated interim financial statements of NAL as at and for the three months ended March 31, 2012 and 2011, together with the notes thereto; and 2. the audited consolidated financial statements of NAL as at and for the fiscal years ended December 31, 2011 and December 31, 2010, together with the notes thereto and the auditors' report thereon. Schedule A hereto contains the unaudited pro forma balance sheet of Pengrowth as at March 31, 2012 and the pro forma consolidated statements of earnings (loss) of Pengrowth for the three months ended March 31, 2012 and the twelve months ended December31, 2011, after giving effect to the Arrangement, together with the notes thereto. Page 5 SCHEDULE A UNAUDITED PRO FORMA BALANCE SHEET OF PENGROWTH AS AT MARCH 31, 2(LOSS) OF PENGROWTH FOR THE THREE MONTHS ENDED MARCH 31, 231, 2011, AFTER GIVING EFFECT TO THE ARRANGEMENT, TOGETHER WITH THE NOTES THERETO. Pengrowth Energy Corporation Pro Forma Consolidated Balance Sheet As at March 31, 2012 (Unaudited) Pengrowth Energy Corporation NAL Energy Corporation Adjustments Pro forma Pengrowth Energy Corporation ASSETS Current Assets Accounts receivable $ $ $ 2 (d) $ Prepaid expenses – )
